Champlin, J.
The policy of insurance introduced in evidence in this cause contained the following clause:
“ If the insured shall, * * within three years of the date of this policy, die by his own hand, sane or insane, * * this policy shall become and be null and void.”
Within three years from the date of the policy the insured died from the effects of a pistol-shot wound inflicted upon himself. The evidence tended to prove that when he shot himself he was insane. Witnesses expressed the opinion that his mental condition was such that he was unable to control any of his physical actions that might have been called upon to carry out any one of his impulses. It is not claimed that the self-destruction of the insured was accidental.
The court below construed the language of the policy above quoted as covering all acts of self-destruction, whether felonious or not, and was meant to excuse the company from liability when the suicide was the result of insanity, and in itself an insane act; that the words “ sane or insane,” in this case, not only meant to qualify the meaning of “die by his own hand,” as defined by law, but that they actually do so.
Counsel for plaintiff contends that the phrase, “ die by his own hand,” had a well-understood signification in the law of insurance; that when the defendant insurance company selected such expression, and inserted it in its policy, it should be held to have used it in its legal sense, namely, as meaning, “ shall voluntarily and intentionally take his own life;” that, by adding the words “sane or insane,” the defendant had not caused the expression, “ die by his own hand,” to mean something which it did not mean without such addition, but *201had used a combined expression, which was tantamount to saying, “shall voluntarily and intentionally take his own life, sane or insane;” that if the expressions, “die by his own hand,” and “sane or insane,” were incongruous or inconsistent, the beneficiaries under the policy should not suffer by it; that in his opinion, however, they were not incongruous or inconsistent, but could be legally and scientifically combined, and stand together without conflict, as both voluntary and involuntary self-killing were compatible with insanity.
We are unable to agree with the construction which the learned counsel for the plaintiff places upon the clause of the contract in question. The subject is not a new one in the courts. The precise question came before the United States Supreme Court in Bigelow v. Berkshire Life Insurance Co., 93 U. S. 284, where Mr. Justice Davis, in an able and exhaustive opinion, so fully reviews the subject, and the construction to be placed upon the term “sane or insane,” as to render a further discussion of the subject unnecessary. It has also received attention in the following cases: De Gogorza v. Knickerbocker Life Ins. Co., 65 N. Y. 232; Pierce v. Travelers’ Life Ins. Co., 34 Wis. 389; Salentine v. Mutual Ben. Life Ins. Co., 24 Fed. Rep. 159; Riley v. Hartford Life & Annuity Ins. Co., 25 Id. 315.
It was said by Mr. Justice Davis in Bigelow v. Insurance Co., supra, that—
“The policy was rendered void if the insured was conscious of the physical nature of his act, and intended by it to cause his death, although at the time he was incapable of judging between right and wrong, and of understanding the moral consequences of what he was doing.”
It was claimed in this case that, if the insured was unconscious of the act he was committing, it was merely an accident, and was not within the intent and meaning of the terms of the policy. But the learned judge said that the term, “ wholly unconscious of the act,” refers to the real nature *202and character of the act as a crime, and not to the act itself. He further said that—
“Bigelow knew he was taking his own life, and showed sufficient intelligence to employ a loaded pistol to accomplish-his'purpose; but he was unconscious of the great crime he-was committing. His darkened mind did not enable him to see or appreciate the moral character of his act, but still left him capacity enough to understand its physical nature and consequences.”
If a person does an act in a state of unconsciousness, or involuntarily, whether he be sane or insane, such act is nothing-more nor less than accidental, and would not operate to forfeit the policy. The record in this ease does not disclose such a state of facts. There was no evidence that the act was involuntary, or that Mower was unconscious when he-inflicted upon himself the fatal wound. The only testimony which can be claimed to have any bearing upon the subject is that given in answer to questions calling for the opinion of the witnesses as to whether Mower’s insane mental condition affected his ability to control his own physical actions. These witnesses did not claim to have been present at the-time, or to have been acquainted with the circumstances of' the transaction, but they based their opinion upon what they had observed of his mental condition previous to the act of self-destruction. Such testimony was entirely destitute of any probative quality. The court was right in disregarding it. The same point was passed upon in De Gogorza v. Knickerbocker Life Ins. Co., supra. The policy covers all conscious acts of the insured by which death by his own hand is compassed, whether he was at the time sane or insane. If the act was done for the purpose of self-destruction, it-matters not that the insured had no conception of the wrong involved in its commission. Upon the facts presented by this record, the charge of the trial judge was correct.
Error is assigned that the court did not permit the witness Clara M. Mower to testify in relation to conversations with *203Samuel C. Mower concerning his fall. This assignment is-founded upon a mistake. The court did permit the witness to testify fully as to what her husband said. She testified to-what complaints he made, and also to what he said.
It is also assigned as error that the court refused to permit, the plaintiff to go to the jury .upon the question of how far the accident alluded to in the testimony produced the condition of mind resulting in the killing. There were no requests to charge presented to the court by either party.
Some testimony was introduced tending to show that, about six weeks before the insured shot himself, he fell upon the sidewalk, and received an injury at the base of the brain; and several witnesses testified that, after that time, they observed a marked change in his demeanor, and that he complained of pain in the back of his head, and they attributed his insanity to his fall. He shot himself April 10, 1885. But one witness, Mr. Stanely Stout, testifies to his strange and unnatural demeanor in the fall of 1884; that he never-seemed to know exactly what he was about, or to have control of his faculties, — sitting silent and moody, and lingering for hours at a time, while constantly professing to be in haste. He does not remember any particular change in his manner or actions shortly before his death. So that his fall seems not to have been the producing cause of his insanity, but may have had an accelerating effect upon the predisposing cause.
Granting, however, that it was the producing cause of his insanity, and by reason of his insanity he purposely took his-own life, it does not logically follow that the suicide or self-destruction was caused by the accidental fall and injury. The cause and effect are too remote and unconnected with each other. Most, if not all, cases of insanity are the result of disease either of the brain or nervous system, and such disease may in many instances be caused by accident; but what phase of insanity the diseased mental condition may assume-*204it is impossible to tell, or to trace to antecedent causes. Ip this instance, whether the injury received by the fall was the cause of the killing was too conjectural to be submitted to the jury as a direct cause of self-destruction.
The judgment of the superior court of Detroit is affirmed.
Campbell, O. J., and Sherwood, J., concurred. Morse, J., did not sit.